Case 0:19-cv-61780-FAM Document 11 Entered on FLSD Docket 08/28/2019 Page 1 of 1



                         UN ITED STA TES D ISTRICT COU RT FO R TH E
                              SOUTHERN DISTRICT OF FLORIDA
                                        M iamiDivision
                            CaseNumber:19-61780-ClV-M ORENO

  EM ILY FU LLER ,

               Plaintiff,



  DOC POPCORN ,LLC,

               Defendant.
                                                 /
                         FINA L O RD ER O F D ISM ISSA L AN D O R D ER
                     DENYING ALL PENDING M OTIONS AS M OO T
        THIS CAUSE cam e before the Court upon Notice of Voluntary Dism issal without

  prejudice(D.E.10),filedonAuaust26.2019.
         THE COURT hasconsidered thenoticeand thepertinentportionsofthe record,and is

  otherwisefully advised in theprem ises.Defendanthasneitheranswered thecom plaintnor

  movedforsummaryjudgment.Itis
         ADJUDGED thatthisCauseisDISM ISSED withoutprejudice,with each party bearing

  its own feesand costs. See Fed.R.Civ.P.41(a)(1)(A)(i). Further,al1pending motionsare

  DENIEDDONE
         asMO OTwithleavetorenewifappropriate.
             AND ORDERED in ChambersatM iam i Florida,this
                                                           / nOfAugust2019.
                                                         ,




                                            F        lCO A .M O REN O
                                            UNITED STATES DISTRICT JUDGE

   Copiesfum ished to:

   CounselofRecord
